    Case 3:19-cv-02602-D Document 8 Filed 12/26/19               Page 1 of 4 PageID 99



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

THOMAS L. TAYLOR, III, solely in his           §
capacity as Court-appointed temporary          §
Receiver for Breitling Energy                  §
Corporation, et al.                            §
                                               §
       Plaintiff,                              §        CIVIL ACTION NO. 3:19-cv-02602-D
                                               §
SCHEEF & STONE, LLP, ROGER                     §
CRABB, and MITCH LITTLE,                       §
                                               §
       Defendants.                             §



            STIPULATION OF PARTIES REGARDING THE DEADLINES FOR
                      DEFENDANTS’ MOTION TO DISMISS


       Plaintiff Thomas L. Taylor, III, solely in his capacity as Court-appointed temporary

Receiver for Breitling Energy Corporation, et al. (“Plaintiff”) and Defendants Scheef & Stone,

LLP, Roger Crabb, and Mitch Little (collectively, “Defendants”) file this Stipulation of Parties

Regarding the Deadlines for Defendants’ Motion to Dismiss as follows:

       1.     Plaintiff filed his Original Complaint against Defendants on November 1, 2019

but did not serve Defendants with the Complaint.

       2.     Plaintiff filed his First Amended Complaint against Defendants on December 18,

2019. Counsel for Defendants agreed to accept service of the First Amended Complaint.

       3.     Defendants intend to respond to the First Amended Complaint by filing a Rule

12(b)(6) Motion to Dismiss Plaintiff’s First Amended Complaint and/or other similar motion




                                               1
   Case 3:19-cv-02602-D Document 8 Filed 12/26/19                Page 2 of 4 PageID 100



(hereinafter “Defendants’ Motion”). Under Federal Rule of Civil Procedure 12, this motion is

due within 21 days after being served with the Complaint.

       4.       The parties have agreed on a schedule for the briefing related to Defendants’

anticipated Rule 12(b)(6) Motion to Dismiss as follows:

            a. Defendants will file their Defendants’ Motion on or before February 28, 2020;

            b. Plaintiff will file his response to Defendants’ Motion on or before May 1, 2020;

            c. Defendants will file their Reply in Support of Defendants’ Motion on or before
               June 1, 2020.

       Dated:     December 26, 2019.




                                                2
Case 3:19-cv-02602-D Document 8 Filed 12/26/19     Page 3 of 4 PageID 101




                                Respectfully submitted,

                                By /s/ Daniel D. Tostrud
                                   DANIEL D. TOSTRUD
                                   State Bar No. 20146160
                                   dtostrud@cobbmartinez.com
                                   LINDSEY K. WYRICK
                                   Texas Bar No. 24063957
                                   lwyrick@cobbmartinez.com
                                   NATHAN WHITE
                                   State Bar No. 24117284
                                   nwhite@cobbmartinez.com

                                   COBB MARTINEZ WOODWARD PLLC
                                   1700 Pacific Avenue, Suite 3100
                                   Dallas, Texas 75201
                                   (214) 220-5200 (Telephone)
                                   (214) 220-5299 (Fax)

                                   COUNSEL FOR DEFENDANTS


                                By /s/ Edward C. Synder
                                   EDWARD C. SYNDER
                                   State Bar No. 791699
                                   esnyder@cobbmartinez.com
                                   JESSE R. CASTILLO
                                   Texas Bar No. 03986600
                                   jcastillo@cobbmartinez.com

                                   CASTILLO SNYDER, P.C.
                                   700 N. St. Mary’s, Suite 1560
                                   San Antonio, Texas 78205
                                   (210) 630-4200 (Telephone)
                                   (210) 630-4210 (Fax)

                                   COUNSEL FOR PLAINTIFF




                                   3
   Case 3:19-cv-02602-D Document 8 Filed 12/26/19            Page 4 of 4 PageID 102



                               CERTIFICATE OF SERVICE

       I hereby certify that on December 26, 2019, the above and foregoing document was
forwarded to all counsel of record in accordance with the Federal Rules of Civil Procedure.



                                          By /s/ Daniel D. Tostrud
                                             DANIEL D. TOSTRUD




                                             4
